COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-18-00315-CV
Trial Court Cause
Number:                    2017-52683
Style:                     Luxurkey Management LLC
                           v Eleni Antonellos Fuller
Date motion filed*:        08/30/2019
Type of motion:            Motion to Modify Corrected Judgment
Party filing motion:       Eleni Antonellos Fuller
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         A second corrected judgment is issued this date.
Judge's signature: /s/ Justice Sara B. Landau
                           Acting individually         Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss.

Date: October 22, 2019
                   SECOND CORRECTED JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-18-00315-CV

                     LUXURKEY MANAGEMENT LLC, Appellant

                                             V.

                       ELENI ANTONELLOS FULLER, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2017-52683).

       This case is an appeal from the final judgment signed by the trial court on March
23, 2018. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court further orders that appellee Eleni Antonellos Fuller recover the full
amount of the trial court’s judgment and appellee’s costs incurred by reason of this appeal
from appellant, Luxurkey Management LLC, and its surety on its supersedeas bond,
SureTec Insurance Company, jointly and severally.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2019.
Panel consists of Justices Lloyd, Landau, and Countiss. Opinion delivered by Justice
Landau.